DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0038058 A1(Abbott-Glazier).
Abbott-Glazier ‘058 discloses a washable and reusable straw assembly 101 comprising an elongated hollow tube made of semi-rigid material with two closable openings 113a/113b having to opposing edges along the tube 115a/115b; at least a pair of tabs 111a/111b, one on each edge of one opening, affixed to slightly different positions of the edges for separating the opening part, see Figure 3; wherein the opening can be closed for liquid passing through the tube where the tube can be opened for cleaning by pushing away the tabs away from each other.  See Figures 1-5 and paragraphs [0018-0025].
As to claims 16 and 17, see Figures 2-4.
As to claim 18, note that the cross-section shape is circular, see Figure 4.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 1-7:  The prior art did not teach or suggest a washable and reusable straw as claimed by the applicant, specifically a washable and reusable straw comprising at least one pair of tabs, one on each edge of the opening, affixed to slightly different positions of the edges for separating the opening apart;  10a connective joint along the tube longitudinal wall on the opposing side of the opening allowing the tube open widely when the closeable opening being unclosed, where the connective joint has a thinner thickness than the predetermined thickness of the tube wall; wherein the opening can be closed for liquid passing through the tube where the 15tube can be opened for cleaning by pushing the tabs away from each other, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 8-14:  The prior art did not teach or suggest a washable and reusable straw as claimed by the applicant, specifically a washable and reusable straw comprising at least one pair of tabs, one on each edge of the opening, affixed to slightly different positions of the edges for separating the opening apart; a plurality of connective joints along the tube longitudinal wall equally situated on 10the side of the tube longitudinal wall allowing the pipette open widely when the closeable opening being unclosed, where the connective joints have thinner thicknesses than the predetermined thickness of the tube wall; wherein the opening can be closed for liquid passing through the tube where the tube can be opened for cleaning by pushing the tabs away from each other, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Tran et al ‘986 and Yoo ‘831 disclose washable and reusable straws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752